No. 14886
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1980


MONTANA STATE BOARD OF PERSONNEL
APPEALS, HUGH V. LARSON,
                              Petitioners and Appellants,


MONTANA DEPARTMENT OF HIGHWAY,
RON RICHARDS, DIRECTOR; MONTANA
HIGHWAY COMMISSION,
                              Respondents and Respondents.


Appeal from:    District Court of the Twelfth Judicial District,
                In and for the County of Hill
                Honorable B. W. Thomas, Judge presiding.
Counsel of Record:
    For Appellants:

          Weber, B O S C ~ ,Kuhr, Dugdale, Warner       &   Martin, Havre,
           Montana
          John Warner argued, Havre, Montana
    For Respondents:
          Jack A. Holstrom argued, Highway Legal Dept., Helena,
           Montana
    For Amicus Curiae:
          James Gardner, Helena, Montana


                              Submitted:     February 28, 1980
                                Decided:    fflfi'l 2   jg$fi
Filed:   $
         !:      -,   a. .
                      (
Mr.J u s t i c e D a n i e l J . Shea d e l i v e r e d t h e Opinion of t h e
Court    .
        Hugh Larson a p p e a l s from a n o r d e r of t h e H i l l County

D i s t r i c t C o u r t which d e t e r m i n e d a s a m a t t e r of l a w t h a t

s u b s t a n t i a l e v i d e n c e d i d n o t s u p p o r t t h e Board of P e r s o n n e l

A p p e a l ' s f i n d i n g t h a t t h e Highway Department u n f a i r l y d e n i e d

him promotion f o r t h e Conrad sectionman p o s i t i o n .                       Larson

a l s o a p p e a l s t h e D i s t r i c t C o u r t o r d e r i n s o f a r as i t d e n i e s

payment of h i s a t t o r n e y f e e s .

        L a r s o n ' s g r i e v a n c e c o n c e r n s t h e f a i l u r e o f t h e Montana

Highway Department (Department) t o promote him t o t h e p o s i -

t i o n of sectionman f o r t h e Conrad area.                     The Conrad s e c t i o n -

man p o s i t i o n was c r e a t e d i n l a t e summer o r e a r l y f a l l of

1977 a s a r e s u l t o f t h e 1977 L e g i s l a t u r e ' s t r a n s f e r of a

s e c t i o n o f highway between Dupuyer and Conrad t o t h e r e s p o n -

s i b i l i t y of t h e Highway Department.                The Chief of t h e Main-

t e n a n c e Bureau, J o s e p h Timmons, s e n t a p e r s o n n e l r e q u i s i t i o n

f o r t h e new p o s i t i o n t o t h e A d m i n i s t r a t o r of Maintenance,

Donald G r u e l . G r u e l i n t u r n forwarded t h e r e q u i s i t i o n t o

LeRoy Broughton, t h e P e r s o n n e l D i r e c t o r , who p o s t e d n o t i c e

o f t h e job opening on October 1 4 , 1977.

        Three men, Hugh L a r s o n , Leonard Nygaard, and C h e s t e r

Sanders applied f o r t h e p o s i t i o n .            Nygaard d i d n o t p r o p e r l y

f o l l o w t h e a p p l i c a t i o n p r o c e d u r e s and was n o t s e r i o u s l y con-

sidered.        Chester Sanders, t h e brother-in-law                      of P e r s o n n e l

D i r e c t o r Broughton, d i d n o t have a s much s e n i o r i t y o r ex-
p e r i e n c e o p e r a t i n g highway equipment a s Larson.                 However,

Larson w a s i n v o l v e d i n t h r e e i n c i d e n t s of q u e s t i o n a b l e

c o n d u c t which r e f l e c t e d on h i s r e l i a b i l i t y a s a n employee.

        Two o r t h r e e summers p r i o r t o t h e h e a r i n g b e f o r e

t h e examiner, L a r s o n , and two o t h e r employees went t o Big
Sandy d u r i n g l u n c h f o r some b e e r .            T h e i r work s t r i p i n g t h e

highways t h a t a f t e r n o o n w a s h i g h l y e r r a t i c .

        The second i n c i d e n t o c c u r r e d i n September 1972 a t

Browning, when L a r s o n took a day o f f t o go h u n t i n g .                        Although

Larson t e s t i f i e d t h a t he r e c e i v e d p e r m i s s i o n t o b e away from

work, t h e r e w a s o t h e r t e s t i m o n y t o t h e e f f e c t t h a t L a r s o n ' s

immediate s u p e r v i s o r r e c e i v e d no n o t i c e t h a t Larson would

b e gone and t h a t L a r s o n ' s a b s e n c e c a u s e d a d e l a y i n s t r i p i n g

t h e highway.

        The f i n a l i n c i d e n t o c c u r r e d a t Chinook when t h e p a i n t

machine o p e r a t e d i m p r o p e r l y and blew p a i n t o v e r t h e r o a d .

Larson made numerous a t t e m p t s t o g e t t h e machine t o o p e r a t e

properly, b u t each a d d i t i o n a l e f f o r t r e s u l t e d i n an e r r a t i c

s p r a y i n g o f p a i n t on t h e highway.

        S a n d e r s , on t h e o t h e r hand, h a s no r e c o r d of m i s c o n d u c t

i n h i s personnel f i l e .           Two of S a n d e r s ' f e l l o w employees

t e s t i f i e d a t t h e h e a r i n g on L a r s o n ' s g r i e v a n c e t h a t S a n d e r s

d r a n k on t h e job and t h a t on one o c c a s i o n h e f e l l a s l e e p

w h i l e o p e r a t i n g a p i e c e of highway machinery. However, no

r e p o r t o f t h i s misconduct w a s e v e r g i v e n t o management.

        On November 2 , 1977, f i v e d a y s a f t e r t h e c l o s i n g of

b i d s f o r t h e o p e n i n g , Donald G r u e l s e l e c t e d S a n d e r s f o r t h e

new p o s i t i o n .    About two weeks l a t e r , Larson f i l e d a g r i e v -
a n c e p r o t e s t i n g t h e D e p a r t m e n t ' s s e l e c t i o n of S a n d e r s a s t h e

new sectionman.             The Board o f P e r s o n n e l Appeals ("BPA")

conducted a n i n v e s t i g a t i o n of t h e matters s t a t e d i n t h e

g r i e v a n c e , and on F e b r u a r y 22, 1978, t h e h e a r i n g s examiner

conducted a h e a r i n g on t h e m a t t e r .             The examiner i s s u e d a

recommended o r d e r i n which h e found t h a t h i r i n g of new

Department employees was governed by ~ r t i c l e of a n a g r e e -
                                                 7

ment between t h e Department and t h e u n i o n (AFSCME) which
provided t h a t       ". . .     [Elxperience, q u a l i f i c a t i o n s , c a p a b i l i t i e s ,

and l e n g t h o f s e r v i c e s h a l l b e f a c t o r s f o r awarding advance-

ments."        H e concluded t h a t t h e " d e p a r t m e n t was n o t a c t i n g i n

good f a i t h i n awarding t h e advancement t o M r .                   Sanders over

Mr.    Larson" and t h a t " t h e d e p a r t m e n t v i o l a t e d t h e c o n t r a c t

between AFSCME and i t s e l f by n o t a p p l y i n g t h e mandated

c r i t e r i a i n awarding advancements              . . ."       The e x a m i n e r ' s

recommended o r d e r awarded Larson w i t h t h e sectionman p o s i -

t i o n and backpay between h i s c u r r e n t r a t e of pay and t h a t of

a g r a d e 1 3 , s t e p 1 from November 2 , 1977, t o t h e d a t e t h e

o r d e r i s implemented.

        The Highway Department f i l e d e x c e p t i o n s t o t h e e x a m i n e r ' s

recommended o r d e r .          The BPA d e n i e d t h e e x c e p t i o n s and a d o p t e d
                                                                          adopted t h e
t h e f i n d i n g s of f a c t , c o n c l u s i o n s of law, andhecommended

o r d e r of t h e examiner a s i t s f i n a l o r d e r .

        The BPA and Larson p e t i t i o n e d t h e H i l l County D i s t r i c t

C o u r t f o r e n f o r c e m e n t o f t h e BPA's f i n a l o r d e r .    The D i s -

t r i c t C o u r t , however, found t h a t t h e r e c o r d a s a whole d i d

n o t s u p p o r t t h e BPA1s f i n d i n g t h a t t h e Department d i d n o t

a c t i n good f a i t h and v i o l a t e d t h e t e r m s of i t s agreement

w i t h t h e u n i o n , and t h a t t h e o r d e r w a s i n v a l i d and u n e n f o r c e -

able.      Larson a p p e a l s t h e D i s t r i c t C o u r t ' s d e n i a l of e n f o r c e -

ment o f t h e BPA o r d e r .        The BPA h a s f i l e d a n amicus c u r i a e

b r i e f i n support of Larson's appeal.

        Larson and t h e BPA a r g u e t h a t t h e BPA h a s t h e a u t h o r i t y

t o award t h e promotion t o Larson i f i t f i n d s Larson i s

more     q u a l i f i e d f o r t h e opening b e c a u s e h e h a s more s e n i o r i t y .

The BPA found t h a t t h e Department s h o u l d have g i v e n g r e a t e r

w e i g h t t o t h e a p p l i c a n t s ' s e n i o r i t y and t h a t Larson w a s

e n t i t l e d t o t h e promotion b e c a u s e h e had more e x p e r i e n c e on

r o a d machinery and more s e n i o r i t y t h a n S a n d e r s .           The Depart-
ment, however, is not required to favor senior employees for
promotion.
     The union contract governing the Department's promotion
of its employees provides that advancements shall be made on
the basis of the applicant's experience, qualifications,
capabilities, and length of service.    The contract does not
require the Department to give greater weight to seniority
than the other factors.   Donald Gruel was aware that Larson
had more seniority than the other applicants, but he relied
heavily on the opinion of Joseph Timmons, the Chief of
Maintenance.   Although Timmons made no formal recommenda-
tion, he informed Gruel that he thought Sanders was a
better man for the job than Larson.
     The BPA placed greater weight on Larson's experience
with road machinery than the Department.    However, Larson's
edge in experience in this category is somewhat misleading.
Sanders also has had considerable experience at jobs above
his present grade level, and in fact had over 300 hours
experience operating complicated machinery.   Furthermore, at
the sectionman level, Sanders had 132 hours experience while
Larson had none.
     The BPA also found fault with the Department's assess-
ment of Larson's misconduct and concluded that the Depart-
ment judged the misconduct serious enough to exclude Larson
from consideration for the opening.    There is no evidence to
support BPA's conclusion.   Nor can we say the Department
lacked the discretion to determine Sanders was the better
man for the job because his work record indicated he was
more reliable.
     In sum, we conclude the BPA made an independent judg-

ment as to which man was more qualified for the job rather
t h a n d e t e r m i n i n g whether t h e Department abused i t s d i s c r e -

t i o n i n s e l e c t i n g Sanders.           The r e c o r d a s a whole s u p p o r t s

t h e c o n c l u s i o n t h a t t h e Department f o l l o w e d t h e c o n t r a c t

g u i d e l i n e s f o r promotion of i t s employees.

         L a r s o n ' s second c o n t e n t i o n i s t h a t t h e D e p a r t m e n t ' s

s e l e c t i o n of S a n d e r s was b i a s e d .       The BPA i n i t s c o n c l u s i o n s

o f l a w s t a t e d t h a t t h e Department d i d n o t a c t i n good f a i t h .

I t based t h i s c o n c l u s i o n on i t s f i n d i n g s t h a t Larson w a s

more q u a l i f i e d f o r t h e job, and t h a t t h e Department d i d n o t

u s e e x p e r i e n c e , q u a l i f i c a t i o n s , c a p a b i l i t i e s , and l e n g t h of

s e r v i c e t o award advancement.                 Along t h i s l i n e , i t s t a t e d

t h a t G r u e l w a s u n u s u a l l y vague i n h i s tc?stimony c o n c e r n i n g

Sanders' s e l e c t i o n .        The BPA found t h a t G r u e l had r e l i e d on

S a n d e r s ' p r e v i o u s employment r e c o r d , b u t t h a t h i s employment

record d i d not support t h i s reliance.                         The BPA a l s o found

G r u e l ' s f a i l u r e t o r e a d a l e t t e r of recommendation s u b m i t t e d

on b e h a l f of Larson w a s s u s p i c i o u s .

        The c e n t r a l p o i n t of t h e BPA's a n a l y s i s i s , however,

contained i n t h e following findings:

        "Where i t i s u n r e f u t e d by t h e highway d e p a r t m e n t
        t h a t t h e p r a c t i c e of promoting a man w i t h more
        s e n i o r i t y t o t h e s e c t i o n man p o s i t i o n h a s always
        been f o l l o w e d and where t h e r e h a s been no
        j u s t i f i c a t i o n f o r n o t following t h a t p a s t prac-
        t i c e , t h e a c t i o n of t h e highway becomes s u s p e c t .
        But where t h e b r o t h e r - i n - l a w o f t h e a d m i n i s t r a t o r
        o f t h e p e r s o n n e l d i v i s i o n of t h e d e p a r t m e n t o f
        highways i s t h e f i r s t i n d i v i d u a l t o g e t a promotion
        o v e r a n employee w i t h more s e n i o r i t y , t h e a c t i o n
        becomes h i g h l y s u s p e c t . "

        Simply s t a t e d , t h e r e c o r d d o e s n o t s u p p o r t t h e s e f i n d -

i n g s . R a t h e r t h a n g o i n g i n t o a d e t a i l e d a n a l y s i s of e a c h o f

t h e c i r c u m s t a n c e s d i s c u s s e d by t h e BPA, l e t i t s i m p l y b e

s a i d t h a t t h e r e a r e no h a r d f a c t s i n s u p p o r t of t h e c o n c l u -

s i o n t h a t nepotism o c c u r r e d h e r e .          LeRoy Broughton i s t h e

brother-in-law           of Sanders, b u t Broughton's p o s i t i o n as
personnel administrator i s purely a c l e r i c a l position.

He h a s no a u t h o r i t y t o award t h e advancement h e r e .                           Further-
more, t h e BPA's c o n c l u s i o n t h a t s e n i o r highway employees

have always been p r e f e r r e d f o r promotions w i t h i n t h e Depart-

ment h a s no e v i d e n t i a r y f o u n d a t i o n .            The o t h e r c i r c u m s t a n c e s

r a i s e d by t h e BPA s u g g e s t t h a t G r u e l d i d n o t c o n d u c t a

thorough i n v e s t i g a t i o n .      Even assuming a less t h a n t h o r o u g h

i n v e s t i g a t i o n , t h i s f a c t d o e s n o t by i t s e l f t r a n s l a t e i n t o

bad f a i t h c o n d u c t .

        There must b e more, and more i s n o t shown i n t h e r e c o r d

before us.

        There i s no need t o d i s c u s s t h e i s s u e of a t t o r n e y f e e s

i n l i g h t o f o u r d e c i s i o n upholding t h e D i s t r i c t C o u r t ' s

d e c i s i o n r e v e r s i n g t h e Board of P e r s o n n e l Appeals.

        The judgment i s a f f i r m e d .
                                                         I   -
                                                     /



                                                  ( i . ,'
                                                   .
                                                   &-s[u- 1 ' -
                                                                             I       ,




                                                 /U/                                 ' ,
                                                                                             f,
                                                                                                  >



                                                                 J u s t i c e "I/


W e concur:




        Chief J u s t i c e




         I




                     .   .
   n o r a b l e L. C. Gulbrandson,
D i s t r i c t Judge, s i t t i n g i n p l a c e
of M r . J u s t i c e Sheehy
             i




Mr.   Chief J u s t i c e Frank I . Haswell d i d n o t p a r t i c i p a t e .